Citation Nr: 1453078	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to August 2002, and from November 2002 to April 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for PTSD.  In April 2014, the Board determined that the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, had been raised by the record, and remanded both of the claims for additional development.  Citing Clemons v. Shinseki, 23 Vet. App. 1 (2009)

In February 2012, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2008, the RO denied a claim for service connection for PTSD. 

2.  Evidence received since the May 2008 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received since the RO's May 2008 decision which denied a claim for service connection for PTSD; the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has presented new and material evidence to reopen his claim of entitlement to service connection for PTSD.

The Veteran is shown to have served in Iraq between 2002 and 2003, and 2005 and 2006.  His service treatment reports contain notations, dated in March 2006, of other psychological or physical stress NEC (not elsewhere classified)," and psychological stress NEC, and indicate that he was provided with Alprazolam for anxiety.

The post-service medical evidence includes diagnoses of depressive disorder, substance-induced mood disorder, and various types of substance abuse. 
A March 2011 VA PTSD examination report shows that the examiner concluded that the Veteran does not have PTSD.  

In May 2008, the RO issued a memorandum in which it determined that all procedures to obtain the Veteran's complete service treatment records for the period between November 2002 and April 2006 had been correctly followed, and had been exhausted, and that any additional efforts would be futile.  See 38 C.F.R. § 3.159(d) (2014).  

In May 2008, the RO denied the Veteran's claim for service connection for PTSD.  The RO held that the evidence did not show that there was a verified stressor and that there was no clear diagnosis of PTSD.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of the May 2008 rating decision.  38 C.F.R. § 3.156(b).  As such, the May 2008 rating decision is the last final denial of the claim.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014). 

In April 2010, the Veteran filed to reopen the claim.  In June 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed. 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from incoming artillery, rocket, or mortar fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have been shown to involve a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  Id.
 
With regard to the above amendment to the PTSD regulation and its relevance to applications to reopen, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to hostile military or terrorist activity."

The new evidence received since the May 2008 rating decision includes written statements, a transcript of a Board hearing in February 2012, VA outpatient medical records, and VA examination reports.  At the Board hearing, the Veteran testified that he witnessed a number of stressors, to include participation in combat.  

The Veteran's statements and testimony regarding events in Iraq which caused him to fear for his life constitute allegations of fear of hostile military or terrorist activity.  For purposes of reopening, they are deemed credible.  Under VA's guidelines for applying the revised 38 C.F.R. § 3.304(f), the Veteran's statements are new and material evidence sufficient to reopen his claim of service connection for PTSD.  Accordingly, the claim of service connection for PTSD may be reopened. 
ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.  To that extent only, the claim is granted.


REMAND

The Veteran has testified that during service in Iraq he frequently had to get into his MOPP (Mission Oriented Protective Posture) gear.  He has also reported that he participated in combat, and that during service he saw dead bodies being eaten by dogs, that he was fired at, that he fired his weapon, and that he "watched vehicles in front of him get blown up."  

When reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report from the examination is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In April 2014, the Board remanded the claims.  With regard to the claim for an acquired psychiatric disorder other than PTSD, the Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  

In September 2014, the Veteran was afforded an examination.  The examination report shows that the diagnosis was persistent depressive disorder.  The examiner concluded that the Veteran's persistent depressive disorder is less likely than not related to his military service.  She explained, "Evidence does not support aggravation of depressive symptoms from military service.  No other mental health disorder related to military service found."

The Court has held that most of the probative value of a medical opinion comes from its reasoning.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the September 2014 VA examiner's language is vaguely written, and despite its brevity it is subject to significant interpretation.  In addition, the examiner's use of the term "aggravation" is legally inapplicable, as there is no issue as to aggravation of a preexisting acquired psychiatric disorder.  In this regard, although the Veteran has reported a preservice history of childhood sexual abuse and psychiatric hospitalization for three months at age 15, his October 2001 entrance examination report does not show that he was found to have an acquired psychiatric disorder.  Therefore, a pre-existing acquired psychiatric disorder is not shown or "noted," Crowe v. Brown, 7 Vet. App. 238 (1994), the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability are not for application.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The Board therefore concludes that the September 2014 VA etiological opinion contains an insufficient rationale for adjudication of this claim.  Accordingly, on remand the Veteran should be afforded another psychiatric examination, by an examiner other than the one who performed his September 2014 VA examination, in which the examiner provides an opinion as to whether or not the Veteran has an acquired psychiatric disorder, to include PTSD, that is due to his service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an examiner other than the one who performed his September 2014 VA examination, to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV.  The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the claims folder has been reviewed.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The requested opinions discussed below require that the examiner must have notice as to whether or not the Veteran has been found to be a credible historian.

If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that his PTSD was caused by his service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis. 

If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) had its clinical onset during service. 

The VA examination report should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
3.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


